IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-40555
                         Summary Calendar



IDELLA HERRON,
On behalf of Lavon M. Crane,

                                          Plaintiff-Appellant,

versus

WILLIAM A. HALTER,
ACTING COMMISSIONER OF SOCIAL SECURITY,

                                          Defendant-Appellee.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                       USDC No. V-98-CV-19
                      --------------------
                        February 23, 2001.

Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Idella Herron, on behalf of her minor son Lavon M. Crane,

appeals the district court’s judgment affirming a final decision

of the Commissioner of Social Security.     First, she argues that

the district court should have remanded this case back to the

Commissioner so that it could be considered under the new

standard for child disability.   Because substantial evidence

supports the Commissioner’s decision under the old standard, the

Commissioner’s decision is consistent with the sterner new

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 00-40555
                                  -2-

standard, and a remand is unnecessary.1      See Harris v. Apfel, 209
F.3d 413, 419 (5th Cir. 2000).

     Herron next argues that the administrative law judge (ALJ)

failed to develop the record adequately.       As the Commissioner

points out, even if it is assumed arguendo that the ALJ failed to

develop the record adequately, Herron has not shown that further

development of the record would have yielded any additional

evidence that could have changed the result.       See Brock v.

Chater, 84 F.3d 726, 728-29 (5th Cir. 1996).       Because Herron has

failed to demonstrate the requisite prejudice, her claim is

unavailing.   See id.

     Finally, Herron argues that the ALJ, contrary to Social

Security Ruling (SSR) 96-7p, failed to assess the credibility of

the witnesses who testified at the hearing and failed to

“articulate all the reasons for a credibility determination

relative to all of the claimant’s complaints.”       A review of the

ALJ’s written decision, however, belies Herron’s assertion.       In

her decision, the ALJ summarized the testimony of the witnesses

and explicitly stated that she had considered all the evidence

and testimony in reaching a decision.       She chose not to credit

testimony indicating that Lavon’s concentration and hyperactivity

problems were disabling, stating that such testimony could not

“be found as fact.”     The ALJ noted that such testimony was not


     1
        Although Herron acknowledges our decision in Harris, she
maintains that the portion of that decision which seemingly
forecloses her claim is dicta. Herron is incorrect. The
relevant portion of Harris is actually an alternative holding
made in response to an unclear argument by a pro se party. See
209 F.3d at 418-19.
                           No. 00-40555
                                -3-

supported by the medical evidence of record, which the ALJ

detailed prior to the credibility determination and summarized

afterwards.   Given these statements, Herron has not shown that

the ALJ’s decision was inconsistent either with SSR 96-7p or

Fifth Circuit precedent.   See SSR 96-7p, 1996 WL 374186 (1996);

Scharlow v. Schweiker, 655 F.2d 645, 648-49 (5th Cir. 1981); see

also Falco v. Shalala, 27 F.3d 160, 164 (5th Cir. 1994)(stating

that ALJ need not “follow formalistic rules” in rejecting a

claimant’s complaints of pain).

     AFFIRMED.